Title: To Benjamin Franklin from Julien-Pierre de La Faye with a Postscript by ——— de Boisroger, 6 July 1778
From: La Faye, Julien-Pierre de,Boisroger, —— de
To: Franklin, Benjamin


Monsieur
A Rocquencourt le 6 Juillet 1778.
Un Neveu de Mr. L’abbé Tailhié, si connu dans la Republique des Lettres par d’excellents ouvrages desire ardament de faire un voyage en Amerique. Il s’embarqua l’année derniere pour s’y rendre mais ayant eté pris en Route par les Anglois, Il espere cette année qu’il sera plus heureux. Il desireroit Monsieur avoir de vous un mot de Lettre de recommandation pour ne point arriver en Amerique comme un homme inconnu. S’il n’y a point d’indiscretion a vous faire cette demande Je vous seray infiniment obligé si vous voulés bien luy donner cette satisfaction. J’ay l’honneur d’etre avec l’attachement le plus respectueux, Monsieur, votre très humble et très obeissant serviteur
Delafaye
Permettés que je fasse icy mille complimens a Monsieur votre fils.
 
[In another hand:] M. De Boisroger se joint a Mr. De la faye et Prie Monsieur franklin de recevoir de sa part les choses les Plus honnestes bien des compliments a Mr. son fils. Mr. De Boisroger et Mr. De la faye Prient Monsieur franklin de vouloir bien se ressouvenir de Mde. De Pontenet et des objets qui l’interresse. Ils esperent qu’a Rocquencourt ils auront cet été le Plaisir de le Posseder.
Endorsed: M Delafaye Tailhie Ponteney
Notation: 6. Juillet 1778
